eS IDB | Invest

Soleco Energy Limited — Jamaica
Environmental and Social Review Summary (ESRS)

Original language of the document: English
Issuance date: August, 2021

1 General Information of the Project and Overview of Scope of IDB Invest’s Review

The proposed operation consists of the financing of: (i) the development, construction, operation
and maintenance of a portfolio of distributed generation assets in Jamaica, including ground
mounted, rooftop and carport solar photovoltaic (“PV”) installations as well as energy storage
solutions and interconnection facilities (each, an “Installation”) with an initial aggregate generating
capacity of approximately 11.25 mega-watt peak (“MWp”), which will be contracted with
commercial and industrial clients through long-term lease contracts (“Phase |”); and (ii) a
subsequent set of Installations for additional generation capacity following the same long-term
leasing structure (“Phase II”). Together, (i) and (ii) are the “Project”. The construction period is
expected to be no longer than 12 months. The Project developer, Soleco Energy Limited (“SEL” or
the “Company”) manages the Engineering, Procurement and Construction (“EPC”) and Operations
and Maintenance (“O&M”) works contracted to Grupotec Servicios Avanzados, S.A. (or “Grupotec”)
for Phase | of the Project.

Due to the travel restrictions imposed by the COVID-19 pandemic, the Environmental and Social Due
Diligence (“ESDD”) was done remotely. IDB Invest held conference calls and exchanged
documentation with representatives from SEL to assess the current environmental and social
performance of the Project, identify potential gaps, and develop an Environmental and Social Action
Plan (“ESAP”) to close such gaps. The review assessed the Project’s compliance with applicable
Environmental and Social (“E&S”) national laws, regulations and permits, the IDB Invest
Environmental and Social Sustainability Policy and the International Finance Corporation (“IFC”)
Performance Standards (“PS”).

2. Environmental and Social Categorization and Rationale

The Project has been classified as a Category B operation in accordance with IDB Invest’s
Environmental and Social Sustainability Policy. Primary potential risks of the Project include the
following: (i) increase in occupational health and safety (“OHS”) risks during construction; (ii) traffic
safety risks; (iii) life and fire safety (“L&FS”) risks during the operation of the Project and (iv)
generation of hazardous waste at the end of panels’ life cycles. These risks and impacts are deemed
to be of medium-low intensity and are largely reversible and readily addressed through the
appropriate mitigation measures.

The Performance Standards triggered by the Project are: (i) PS1: Assessment and Management of

Environmental and Social Risks and Impacts; (ii) PS2: Labor and Working Conditions; (iii) PS3:
Resource Efficiency and Pollution Prevention; and (iv) PS4: Community Health, Safety, and Security.

Page 1 of 9
3 Environmental and Social Context
3.1. General characteristics of the Project’s sites

Installations of a total of 24,762 solar PV modules will be at five sites in Jamaica, within three
parishes at in the south-eastern part of the island. They include piled, fixed-tilt ground mounted
structures at the following three locations: the Jamaica Aluminum Company (“JAMALCO”) refinery
site in Halse Hall Clarendon; the Caribbean Broilers (“CB” or “CB Group”) Freetown cold storage
facility site in Longville Park, Freetown, Clarendon; and the CB Linstead hatchery, Peninsula Farms
Limited site in Wakefield, Linstead, St. Catherine. They also include rooftop mounted systems at two
other locations: the CB Newport Mills facility in Newport Crescent, Myers Wharf, Kingston 15; and
the CB Old Harbour hatchery in Sharpers Lane, Old Harbour, St. Catherine.

The largest Installation, covering 11.4 hectares (“ha”) and projected to generate 9.2 MWp power,
will be located at two sites within JAMALCO’s industrial compound. Two human settlements are
located near this compound: Halse Hall just to the north, and Hayes Cornpiece bordering the
compound to the south. Both settlements are connected via the May Pen to Hayes Road, which
runs north-south through JAMALCO’s compound. Webbers Gully (a tributary of the Rio Minho River)
runs along the north boundary of the compound.

The four Installations on CB Group’s commercial properties consist of the following: (i) a 1.1 MWp
Installation on 2.4 ha of scrubland at the Freetown cold storage facility that is zoned for agriculture;*
(ii) a 0.3 MWp Installation on 0.49 ha of scrubland at the Linstead hatchery on land also zoned for
agriculture; (iii) a 0.25 MWp Installation on 0.34 ha of the roof and carport of the Newport Mills
facility in an area zoned for heavy industry;? and (iv) a 0.18 MWp Installation on 0.13 ha of the CB
hatchery roof within the Old Harbour community.

The JAMALCO compound and the Freetown cold storage facility both sit within the Portland Bight
Protected Area (“PBPA”), and the Old Harbour facility is adjacent to it. The PBPA is a designated
Ramsar Site.

4 Environmental Risks and Impacts and Proposed Mitigation and Compensation Measures
4.1 Assessment and Management of Environmental and Social Risks

Two Environmental Site Assessments (“ESAs”) covering all five Installation sites were prepared for
SEL for Phase | of the Project. The ESAs include an identification of compliance with local laws,
including those enforced by the National Environmental Protection Agency (“NEPA”), and an
evaluation of the existing environmental conditions in general accordance with the American
Society of Testing and Materials (“ASTM”) Standard Practices for Environmental Site Assessments.

Clarendon Provisional Development Order, 2017.
Kingston and St. Andrew Provisional Development Order, 2017.

Environmental Solutions Limited, July 17 2020, Environmental Site Assessment for A Proposed Solar Photovoltaic Project for JAMALCO
& Environmental Solutions Limited, July 17 2020,Environmental Site Assessment for A Solar Photovoltaic Project At 4 Locations for
Caribbean Broilers Jamaica Ltd.

Page 2 of 9
For large Installations,* NEPA construction permits are required; SEL has already submitted
applications for these permits for the CB sites. Generation licenses issued by the Ministry of Science,
Energy and Technology (“MSET”) are also required for all Installations, and this license has already
been acquired for the JAMALCO site. SEL will identify and acquire all outstanding NEPA permits,
MSET licenses and Municipal Corporation building permits necessary for the Project.

4.1.a E&S Assessment and Management System

The Project has various E&S elements (policies, programs, and procedures) forming a basic
Environmental and Social Management System (“ESMS”). The core of these is the Occupational,
Health, Safety and Environment Management Plan (“OHSEMP”), jointly developed by SEL and
Grupotec. SEL will further develop its ESMS to ensure it is tailored specifically to this Project and
that it meets the requirements of PS1.

4.1.b — Identification of Risks and Impacts

4.1.b.i Direct and Indirect Impacts and Risks

Potential Project-specific E&S risks and impacts during the construction phase were identified in the
ESAs for all Installations. They include the following: soil erosion, blocked drains, and sedimentation
from topsoil removal; soil, groundwater and surface water contamination from surface runoff; air
pollution from fugitive dust and vehicular emissions; land pollution from the generation of solid
waste; noise and vibration pollution from construction activities; potential conflict between
Affected Communities and CB Group and JAMALCO; road safety incidents from increased traffic and
minor and major worker injuries from construction activities. The ESAs did not identify any
significant E&S risks or impacts for the operations phase. The Company will develop and implement
a Project-specific risk and impact matrices, to execute the mitigation measures outlined in both
ESAs. Due to the worldwide COVID-19 pandemic, the risk of transmission and infection is possible
during construction, therefore mitigation measures will be addressed in the Company’s ESMS.

4.1.b.ii Climate Change and Natural Hazard Exposure

Installations in or near the PBPA (i.e., JAMALCO, Freetown and Old Harbour) are susceptible to
flooding, storm surge, forest fires and coastal inundation from sea level rise (“SLR”).° The Newport
Mills location is susceptible to flooding (from blocked drains in Kingston) and to hurricane force
winds. Although the Freetown and Old Harbour locations are close to major fault systems, no
earthquakes have been historically reported at these sites. The Project's exposure to climate
transition risks are low as it supports Jamaica’s renewable energy industry. To mitigate against
hurricane related impacts, SEL will avoid heavy construction during the hurricane season (June 1*
to November 30") and additional precautions will be covered in the Company’s ESMS.

NEPA (Natural Resources Conservation (Permits and Licenses) (Amendment) Regulations, 2015) for; (i) Construction and operation of
power generation plants of 200kW or above using renewable sources of energy & (ii) Construction of substations 69kv or above.
Climate Change Risk Assessment Report: Portland Bight Protected Area (2013), Climate Studies Group, Mona (CSGM), Jamaica

The Freetown Facility is in the Rio Minho Watershed and the Old Harbour facility is close to the South Coast fault according to

Environmental Solutions Limited, July 17 2020,Environmental Site Assessment for A Solar Photovoltaic Project At 4 Locations for
Caribbean Broilers Jamaica Ltd.

Page 3 of 9
4.1.c Management Programs.

SEL has policies and plans to prevent and mitigate E&S risks related to the Project. In addition to the
OSHEMP, the Company has also developed the following E&S elements: (i) an Employee Code of
Conduct Company Policy, (ii) an Anti-Bribery and Anti-Corruption Policy, (iii) an Equality, Diversity,
and Inclusion Policy, and (iv) an Internal Grievance Procedure. Grupotec has several relevant
corporate plans and procedures, such as (i) a Communication and Complaint Channel, (ii) a Code of
Business Ethics, and (iii) a List of Prohibited Conducts. SEL and Grupotec also have an array of E&S.
templates that they will adapt to the Project and incorporate into SEL’s ESMS. These include the
following: (i) a Standard Preventative Maintenance O&M Plan; (ii) a Solid Waste Management Plan
(“SWMP”), (iii) Construction Phase Plan (“CPP”), (iv) an Emergency Response Plan (“ERP”), (v) an
EMP, (vi) a Site Security Plan (“SSP”) and (vii) a Construction and Decommissioning and Traffic
Management Method Statement.

4.1.d Organizational Capacity and Competency

SEL has a cadre comprised of a Technical Specialist, a Senior Project Development Manager, and a
Head of Administration, supervised by the Company’s Chief Executive Officer (“CEO”), who is
Occupational Safety and Health Administration (“OSHA”) certified. To oversee Health, Safety and
Environment (“HSE”) matters, Grupotec has proposed an HSE corporate engineer and an on-site
HSE site Manager, including other supervisors and managers for the Project’s construction and
operation phases. The Company will prepare a final organigram outlining the full E&S team for the
Project and will appoint a dedicated E&S Specialist.

4.1.e Emergency Preparedness and Response

The ERP template provides employee information and the actions to be taken in the event of an
emergency. It has provisions for (i) first aid, (ii) communications, (iii) L&FS (including risk assessment,
prevention, and protection systems), (iv) training and drills, (v) disaster management and (vi)
monitoring and review procedures. With this template as a starting point, SEL will develop and
implement a Project-specific ERP that is fully aligned with PS1.

4.1 | Stakeholder Engagement

The largest Installation (at the JAMALCO site) is between the northern Halse Hall Settlement and
southern Hayes Cornpiece Settlement, the latter of which contains 3,289 dwellings’. The CB Group
Installations are also located within and adjacent to other settlements, including the site at Newport
Mills, that is in Kingston - the capital city of Jamaica. Although public consultations are not typical
requirements of Municipal Corporations, SEL will develop a Project-specific Stakeholder
Engagement Plan (“SEP”) tailored to the characteristics and interests of potentially affected
communities. This will be especially useful for the JAMALCO Installation, given its size and location
near a major thoroughfare that connects its bordering settlements.

7 2011 Census of Population and Housing, Statistical Institute of Jamaica.

Page 4 of 9
4.1.g — External Communication and Grievance Mechanisms

SEL and Grupotec will develop an External Grievance Mechanism (“EGM”) to receive and facilitate
resolution of any concerns or grievances from the affected communities. SEL will appoint a Social
Liaison Officer to manage the EGM together with the SEP.

4.2 Labor and Working Conditions
4.2.a Working Conditions and Management of Worker Relationships

The Project anticipates a peak of 60 workers during its construction phase (15% women) and around
5 workers during its operational phase. SEL’s direct workforce (including part-time employees) are
75% female and 25% male. No migrant workers are expected to be employed under the Project.

To accommodate female members of the Project’s workforce, multiple and adjustable sizes of
Personal Protective Equipment (“PPE”) will be acquired and distributed to workers, including the
security team.

4.2.a.1 | Human Resources Policies and Procedures

SEL has several policies that cover its employees’ rights, including: (i) an Employee Code of Conduct
Company Policy, (ii) an Anti-Bribery and Anti-Corruption Policy and (iii) an Equality, Diversity, and
Inclusion Policy. For its part, Grupotec has a Communication and Complaint Channel, a Code of
Business Ethics, and a List of Prohibited Conducts that is applicable to its direct workforce. SEL will
create an umbrella Human Resources (“HR”) Policy that sets out its approach to managing its
employees. The Company will require Grupotec to comply with this policy and ensure that it is
disseminated to all Project workers. Additionally, the Company will provide IDB Invest with evidence
of Project contractor compliance with national labor laws.

4.2.a.i1 Working Conditions and Terms of Employment

SEL will comply strictly with Jamaica’s local labour laws and require the same of its principal
contractors.? Under the Company’s Equality, Diversity, and Inclusion Policy, SEL does not
discriminate on the basis of age, disability, gender, marriage, pregnancy, race, religion or sex, among
others.° The Policy opposes and avoids all forms of unlawful discrimination, including those related
to pay and benefits, terms and conditions of employment, dealing with grievances and discipline,
dismissal, redundancy, and parental leave, among others. Jamaican legislation allows for collective
bargaining, and industrial relations rights in the country, though SEL has not identified any trade
unions under the Project.

Labour Relations & Industrial Disputes Act (2014) and The Occupational Health & Safety Act, (2017)
In accordance with UK Equality Act (2010).

Page 5 of 9
4.2.a.iii Grievance Mechanism

SEL employs an Individual Grievance Procedure which outlines formal and informal methods for
employees to raise grievances. It also provides an impartial and confidential hotline and website by
which mediation services can be accessed through the UK-based, Labour Relations Agency.
Grupotec’s Communication and Complaint Channel provides a procedure whereby its employees
can provide knowledge on any criminal behaviors or events. To ensure that all Project employees
and contractors have access to SEL’s grievance channel, the Company will update its Internal
Grievance Procedure.

4.2.a.iv Child and Forced Labor

Jamaica is a signatory to various International Labour Organization (“ILO”) conventions and its
national legislation prohibits child labor and forced or unpaid labor. SEL’s HR Policy will explicitly
prohibit the use of child and forced labor by SEL and its contractors.

4.2.b Occupational Health and Safety

The Project’s OHSEMP covers all Installation sites and is appliable to contractors and subcontractors
who will work on construction and operation of the facilities. It is in line with Good International
Industry Practice (“GIIP”) as it identifies: (i) a stakeholder map and HSE roles and responsibilities; (ii)
potential risks via task-based risk assessments and Hazard and Operability (“HAZOP”) Analyses; (iii)
Key Performance Indicators (“KPIs”) and reporting of occupational accidents and incidents; (iv) first
aid and L&FS measures (fire prevention and detection systems); (v) drugs and alcohol testing
protocols; (vi) preventative measures for various occupational risks (e.g. working in extreme
temperatures, working at heights, hearing/noise control, confined space work, etc.); (vii) list of
Personal Protective Equipment and Clothing (“PPEC”); (viii) traffic management; (ix) housekeeping,
waste and hazardous materials management, (x) HSE training and induction, (xi) internal emergency
communication procedures; (xii) an HSE regulatory framework applicable to Jamaican national laws;
and (xiii) general health surveillance and monitoring.

In addition to the OHSEMP, Grupotec has a CPP template for the Project’s construction phase that
covers several overlapping HSE arrangements under the OHSEMP, but with some additional details
on (i) contractor selection and control; (ii) Permits to Work (“PTWs”), (iii) site rules, and the (iv)
inspection rights of Enforcing Agencies (“EAs”). Grupotec has a standard preventative maintenance
schedule typical of ground-mounted solar PV installations, that will act as an O&M Management
Plan and the contractor also collects accident and incident reporting metrics such as annual hours
worked by year and Lost Time Incident Rate (“LTIR”), among others. To incorporate the standards
of the CPP template, the Company will be required to update the OHSEMP and also include accident
reporting procedures for the Project.

4.2.c Supply Chain

Grupotec has a List of Prohibited Conducts for suppliers covering behaviors in areas such as public
health, natural resources and the environment.

Page 6 of 9
4.3. Resource Efficiency and Pollution Prevention
4.3.a Resource Efficiency

The electrical auxiliary load for the Project will be supplied from existing grid connections at all
Installation sites, through existing networks from the Jamaica Public Service (“JPS”) corporation.

4.3.a.i | Greenhouse Gases

Given the small size of the Project (comprised of several smaller Installations) greenhouse gas “GHG”
emissions during its construction phase are considered to be non-material and practically non-
existent during its operation.

4.3.a.i1 Water Consumption

The water to be used for the Project will include panel cleaning water to be drawn from available
on-site water wells at the JAMALCO Installation site. At the CB Group sites, water will be acquired
from the National Water Commission (“NWC”) municipal supply, or will otherwise be brought to
the sites by trucks.

4.3.b Pollution Prevention
4.3.b.i Wastes

SEL and Grupotec will work with third-party contractors to ensure that any solid wastes generated
at the sites from the Project are disposed of in an environmentally sound manner. Grupotec has a
generic SWMP that is guided by UK-based waste management regulations, which provides general
guidance on waste storage, transportation and disposal. The SWMP includes a checklist to be
applied to all third-party waste contractors. Since the SWMP is not yet specific to the Jamaican
context, the Company will prepare a Project-specific SWMP.

4.3.b.ii Hazardous Materials Management

Significant quantities of hazardous materials are not anticipated under the construction phase of
the Project. Actions to manage the use of smaller quantities of hazardous wastes (e.g., solvents,
paints, oils, etc.) are covered by the OHSEMP. Solar panels contain heavy metals and are considered
hazardous wastes when disposed of. Since solar PV wastes can be generated in the Project’s
operations and end-of life phases, the Company will include reuse and recycling procedures for
hazardous solar PV wastes in the SWMP.

Page 7 of 9
4.4 Community Health, Safety and Security
4.4.a Community Health and Safety

Increased traffic from Project construction activities can potentially affect communities, as several
Installation sites are located within or adjacent to settlements. To address potential traffic incidents,
Grouptec has a generic Construction and Decommissioning and Traffic Method Statement template
that guides (i) delivery and traffic hours (e.g., outside peak and school pick-up/drop off times), (ii)
maintenance of highway conditions, (iii) signage and (iv) materials’ storage, (v) safety, and (vi) site
security. With this template as a basis, SEL will prepare a Project-specific Traffic Management Plan
(“TMP”) and apply it to all Installation sites.

4.4.a.i — Infrastructure and Equipment Design and Safety

The Project involves the construction of lightweight’ and inclined solar PV arrays at each Project
site, some of which will be installed on existing infrastructure at the Newport Mills and Old Harbour
locations. For the ground mounted Installations at JAMALCO, Freetown and Linstead, the Company
has conducted geotechnical investigation studies to ensure array feasibility at these locations. SEL
has indicated that lightning protection systems will also be included at the Installations and that the
facility will be designed to withstand Category 4 hurricanes. Therefore arrays should be properly
secured to avoid displacement and risks to Affected Communities. Grupotec is certified under the
Quality Management System ("QMS") of ISO 9001: 2015, ISO 14001:2015 and ISO 45001:2018
standards" and these standards will be used to ensure quality control during the construction and
operation phases.

4.4.b Security Personnel

JAMALCO and CB Group employ 24/7 onsite security personnel at all their premises, and SEL and
Grupotec do not have oversight of the existing arrangements. Grupotec has a SSP template that
outlines general information on (i) possible security threats, (ii) security measures, (iii) vetting
processes, (iv) emergency communications, (v) training, (vi) disaster management, (vii) grievance
management, and (viii) review. The Company will update the SPP’? to be Project-specific. SEL will
oversee Grupotec’s implementation of this plan.

4.5 Land Acquisition and Involuntary Resettlement

All Installations for CB Group are already owned by the corporation and SEL will be leasing land for
the JAMALCO Installation. The leased land is already owned by JAMALCO and is unoccupied,
therefore the Project does not require any land acquisition; it will not involve any involuntary
resettlement or produce any involuntary economic displacement.

10 Expected loading is less than SO psf (2.4 kPa) on lightweight aluminum based framing supports.

11 For the following activities: design, development, and construction of turnkey projects (EPCs) of renewable energy plants/installations,

including all the activities and tasks necessary for their start-up, as well as their operation and maintenance (O&M).

22 Guided by the principles of proportionality and good international practice such as The Voluntary Principles on Security and Human
Rights

Page 8 of 9
4.6 Biodiversity Conservation and Natural Habitats
4.6.a General

The ground mounted Installations will be constructed in highly modified areas within the properties
of JAMALCO and CB Group. Both JAMALCO Installation sites will be on manicured lawns with a few
coconut and palm trees. Currently, these areas are mainly used for aesthetics/green-spaces. The
Freetown site will be within fenced scrubland and the Linsead Installation will be on graded land.
The Old Harbour and Newport Mills Installations will be roof mounted within residential and
industrial areas respectively.

4.6.a.1 Legally Protected Areas and Internationally Recognized Areas

Three of the Project sites (JAMALCO, Freetown and Old Harbour) are located within and adjacent to
the PBPA Ramsar Site which was designated by the Government of Jamaica (“GOJ”) in 1999."
JAMALCO was commissioned prior to this in 1970 and will hold the largest Installation. The PBPA is
an Important Bird and Biodiversity Area (“IBA”) for the vulnerable (“VU”) West Indian Whistling Duck
(Dendrocygna arborea), the near-threatened (“NT”) Plain Pigeon (Patagioenas inornata) and the
White-crowned Pigeon (Patagioenas leucocephala) (NT), as well as the restricted range (and
endemic subspecies) Bahama Mockingbird Mimus (Gundlachi hillii). Other species include
Flycatchers (Myiarchus sp), and the Jamaican Lizard Cuckoo (Coccyzus vetula).* Construction
activities will generate noise and vibration pollution that can affect fauna (especially birds) near to
these sites. To avoid any potential impacts to protected species and habitats, mitigation measures
included in the ESAs will be observed under the Project’s ESMS. The Company is currently awaiting
permitting approval from NEPA before beginning construction.

4.7 Indigenous Peoples
No Indigenous peoples are in the Project area.
4.8 Cultural Heritage

The ESAs did not identify any archaeological remains or vestiges at the Project sites.

5 Local Access of Project Documentation
The documentation relating to the Project can be accessed at the following contact:

Contact: Sheldon Wynter, Project Development Associate, Soleco Energy Limited.
Phone: +1 (876) 382-4947

Email: swynter@soleco-energy.com

Website: www.soleco-energy.com

13 Under the Natural Resource Conservation Act of 1991.

14 BirdLife International (2021) Important Bird Areas factsheet: Portland Ridge and Bight.

Page 9 of 9
